Judgment unanimously affirmed, with costs. Memorandum: Special Term directed the State Liquor Authority to issue an on-premises liquor license to petitioner Warehouse Hoedown, Inc. The authority had previously disapproved petitioner’s application for a license based upon its conclusion that the husband of one of petitioner’s principals had a hidden interest in the application. The report of the authority’s investigation which requested further information with respect to the occupation and employment record of the husband and the source of the funds to be invested by his wife contains no evidence that such a hidden interest exists. Thus, the determination of the State Liquor Authority made without rational support in fact is arbitrary and capricious and was properly annulled by Special Term (Matter of 125 Bar Corp. v State Liq. Auth. of State of N. Y., 24 NY2d 174, 178-179; Carriage Stop v Hostetter, 33 AD2d 894). (Appeal from judgment of Monroe Supreme Court—article 78.) Present—Cardamone, J. P., Mahoney, Dillon, Goldman and Witmer, JJ.